IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,629



                    EX PARTE JAMES ALLEN BALL, JR., Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 059352 IN THE 15 TH JUDICIAL DISTRICT COURT
                         FROM GRAYSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to ninety years’ imprisonment.

        Applicant contends that he was denied his right to appeal because appellate counsel was not

notified of his appointment until after the deadline for filing notice of appeal had passed.

        The trial court has determined that appellate counsel was not notified of his appointment until

after the deadline for filing notice of appeal had passed. We find, therefore, that Applicant is entitled
                                                                                                        2

to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 059352

from the 15th Judicial District Court of Grayson County. If Applicant is not represented by appellate

counsel, the trial court shall determine whether Applicant is indigent, and if so, whether Applicant

wants to have counsel appointed for appeal. Applicant is ordered returned to that time at which he

may give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: September 14, 2011
Do Not Publish